Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I in the reply filed on 9/19/2018 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 13-18 and 30-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure does not teach “for each of the granule cores”.  

Response to Arguments
	Applicant’s arguments, see amendments, filed 3/3/2021, have been fully considered and are convincing as to the withdrawn Section 112 rejections.
	Applicant’s other arguments, see amendments and remarks directed to the limitations “for each of the granule cores” and “the alkali metal silicate of the composite nanoparticles disperses in the layer of coating material to provide algaecidal nanoparticles at the exterior surface of the coating”, filed 3/3/2021, have been fully considered and are not convincing.
	Applicant argues the Specification at pg. 3 ln. 19-22 provides support for the limitations “for each of the granule cores”.  In response to applicant’s argument, while the specification teaches coating applied to the granule cores and algaecidal roofing granules having the coating, the original specification does not teach each (i.e. every individual one) of the granule cores being coated.
	Applicant argues the Specification at pg. 10 ln. 26-30, the discussion of Fig. 5, and the Specification at pg. 13 ln. 22-34 provide support for the limitation “the alkali metal silicate of the composite nanoparticles disperses in the layer of coating material to provide algaecidal nanoparticles at the exterior surface of the coating”.  In response to applicant’s argument, while the specification teaches the alkali metal silicate is dispersible in the metal silicate binder, the original specification does not teach sequentially (1) forming the layer then (2) dispersing the alkali metal silicate in the layer as is currently required by the claim.  While the specification teaches nanoparticles provided at the exterior surface of the coating, the original specification also does not teach that the dispersing of the silicate in the layer provides the nanoparticles at the exterior surface of the coating as is currently required by the claim.
for some period of time.  The examiner notes that this period of time is not defined by the claims or the original specification.  The examiner notes that the presently claimed limitation does not prohibit subsequent inclusion of the granules in a roof coating system, erosion of the applied coating by the elements over time, or buildup and debris deposits from the environment occurring over time, all of which would be expected to occur to some degree in roofing products.  The examiner notes that contrary to applicant’s argument, and for the same reasoning, the presently claimed limitation does not exclude a further coating.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TABATHA L PENNY/Primary Examiner, Art Unit 1712